           Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 1 of 20



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

LAMONT GORDON,                               *

      Plaintiff,                             *

v.                                           *           Civil Action No. GLR-19-1676

WEXFORD HEALTH SOURCES, INC.,                *
CORIZON HEALTH, INC.,
DANIEL CONN, CEO of Wexford,                 *
JOHN MOSS, P.A.,
ROBUSTIANO BARRERA, M.D., 1 and              *
DR. CARLS,
                                             *
      Defendants.
                                     ***
                              MEMORANDUM OPINION

       THIS MATTER is before the Court on Defendant Corizon Health, Inc.’s

(“Corizon”) Motion to Dismiss or, Alternatively, for Summary Judgment (ECF No. 14)

and Defendants Wexford Health Sources, Inc. (“Wexford”), Daniel Conn, John Moss, P.A.,

and Robustiano Barrera, M.D.’s (collectively, “Wexford Defendants”) Motion to Dismiss

or, in the Alternative, Motion for Summary Judgment (ECF No. 22). 2 No hearing is


       1The Clerk shall amend the docket to reflect the full names and correct professional
designations for Defendants John Moss, P.A. and Robustiano Barrera, M.D. as they appear
in Wexford Defendants’ dispositive Motion. (See ECF No. 22).
       2 Also pending before the Court is Plaintiff Lamont Gordon’s Motion for

Appointment of Counsel (ECF No. 25). A court may appoint an attorney to represent any
person proceeding in forma pauperis who is “unable to afford counsel.” 28 U.S.C.
§ 1915(e)(1) (2018). In civil actions, a court may appoint counsel only in “exceptional”
circumstances. Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). In doing so, the Court
considers “the type and complexity of the case,” whether the plaintiff has a colorable claim,
and the plaintiff’s ability to prosecute the claim. See Whisenant v. Yuam, 739 F.2d 160,
163 (4th Cir. 1984) (internal citations omitted), abrogated on other grounds by Mallard v.
U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989).
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 2 of 20



necessary, and the Motions are ripe for review. See Local Rule 105.6 (D.Md. 2018). For

reasons set forth below, the Motions will be granted.

                                 I.      BACKGROUND

       Plaintiff Lamont Gordon is an inmate at the Maryland Correctional Training

Center.3 Gordon has a medical history of bilateral osteoarthritis in his knees. (Barrera Aff.

¶ 4, ECF No. 22-5).4

       Gordon alleges that in 2002, after injuring his left knee in the gym at Jessup

Correctional Institution, he was seen by Defendant John Moss, P.A., who instructed him

to take aspirin and apply an ice pack on the knee. (Compl. at 3, ECF No. 1; Am. Compl. at

1, ECF No. 5).5 Gordon claims he requested knee replacement surgery for more than twelve

years thereafter but “was denied every time.” (Am. Compl. at 1). During that time, Gordon

received cortisone shots “every 2 to 3 months.” (Compl. at 3). In 2012, Gordon was

provided a cane to assist with walking. (Id.).

       In August of 2016, Gordon awoke to find his left leg swollen from hip to foot . (Am.

Compl. at 2). When Gordon tried to get up to seek help, he fell and hit his head on the




       After reviewing Gordon’s submissions in this case, it appears that he has the
capacity to adequately present his claims, and no exceptional circumstances are present.
Accordingly, appointment of counsel is unwarranted here, and Gordon’s Motion will be
denied.
       3 See http://dpscs.maryland.gov/inmate/search (last visited May 27, 2020).
       4 “Osteoarthritis/DJD [degenerative joint disease] is a progressive condition in

which a joint may degenerate over time, but may also continue in a generally stable
condition for some time.” (Barrera Aff. ¶ 6).
       5 Citations to Gordon’s Complaint and Amended Complaint refer to the page

numbers assigned by the Court’s Case Management/Electronic Case Files (“CM/ECF”)
system.
                                             2
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 3 of 20



toilet. (Id.). According to Gordon, he was confined to a wheelchair for five months before

Dr. Carls performed a total knee replacement on him in January 2017. (Id.). Gordon asserts

that Dr. Carls “used a defective procedure, because after the first surgery, [Gordon] had to

undergo a second surgery.” (Id.). Additionally, Gordon states that Carls “closed the first

incision with blood clots inside that caused [him] to have a temperature of 101 degrees for

eight days, before it was discovered,” and as a result the surgical site was reopened to

“drain the blood clots and replace a part of the defective device.” ( Id.). After he was

discharged from the hospital, Gordon spent fourteen days in the prison infirmary where he

was given antibiotics and pain medication. (Id.). Gordon asserts that he suffers constant

pain and needs pain medication everyday as a result of Defendants Moss, Barrera, and

Carls’s “neglect to make a timely decision to give him a knee replacement[] in 2002.” (Id.).

       According to Gordon’s medical records, on June 23, 2008, Gordon was examined

by Steven Cohen, M.D. at Johns Hopkins Hospital for complaints of bilateral knee pain

from an accident that took place fifteen years before he was incarcerated. (Wexford Defs.’

Mot. Dismiss Alt. Summ. J. [“Wexford Defs.’ Mot.”] Ex. 1 [“Medical Records”] at 2, ECF

No 22-4). Gordon told Dr. Cohen that prior to his incarceration he had seen a private

orthopedist who had diagnosed him with osteoarthritis and degenerative joint disease

(“DJD”) but advised against a knee replacement because he was too young. (Id.). Gordon

informed Dr. Cohen that he had received several steroid injections that provided relief, but

he could not return to his orthopedist for injections due to his incarceration. (Id.). Dr. Cohen




                                               3
           Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 4 of 20



recommended capsaicin .025%6 applied three times daily and bilateral knee corticosteroid

injections. (Id. at 2–4).

       On July 20, 2010, Gordon had arthroscopic surgery on his left knee at Bon Secours

Hospital. (Id. at 5). Gordon’s post-surgical treatment included pain medication, steroid and

Synvisc 7 injections, and monitoring of his DJD. (Barrera Aff. at ¶ 6.)

       On May 20, 2011, Moss saw Gordon, noting that Gordon had Synvisc injections in

both knees on the previous day. (Medical Records at 8). Moss recorded that Gordon’s knees

were stable. (Id.).

       In August of 2011, Gordon started physical therapy at Bon Secours Hospital. ( Id. at

9).

       On December 28, 2012, Ava Joubert, M.D. evaluated Gordon and observed that his

three prior Synvisc injections had provided him some relief. (Id. at 10). Gordon’s x-rays

showed no evidence of acute disease. (Id.).

       On February 7, 2013, Gordon was given a steroid injection in his left knee. (Id. at

11).

       On June 11, 2013, Gordon was observed on a security video pitching horseshoes,

jumping from side to side, walking without a limp, and waving his cane in the air. (Id. at



       6  Capsaicin topical is used for temporary relief of muscle or joint pain caused by
strains,       sprains,        arthritis,     bruising,         or      backaches.          See
https://www.drugs.com/mtm/capsaicin-topical.html (last visited June 15, 2020).
        7 Synvisc (hylan G-F 20) is similar to the fluid that surrounds the joints in the body.

This fluid acts as a lubricant and shock absorber for the joints. Synvisc is used to treat knee
pain caused by osteoarthritis. See https://www.drugs.com/synvisc (last visited May 28,
2020).
                                              4
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 5 of 20



12). This was taken as evidence that Gordon did not need a cane, so it was confiscated as

a potential weapon. (Id.).

       On November 14, 2013, Dr. Barrera met with Gordon for the first time. (Id. at 14–

15). Gordon told Barrera that the Synvisc injections did not help, his pain kept him awake

at night, and he was concerned his knee would give out. (Id. at 14). Gordon said he was

prescribed Neurontin 600mg, which provided some relief. (Id.). Barrera noted that Dr.

Krishnaswamy, the orthopedist who had evaluated Gordon in the past, suggested that

Gordon would eventually need a knee replacement, but observed that Gordon could walk

and complete his daily activities and had no history of falling. (Id.). Barrera’s physical

examination revealed that Gordon had a severe deformity over his left knee and was unable

to straighten his left knee fully, but no excess fluid was present. (Id.). Barrera also observed

that Gordon’s right knee was also deformed—but less so than the left knee—and the range

of motion was almost intact. (Id.). Barrera prescribed Gordon Tramadol 50 mg twice daily

for pain. (Id. at 14–15). According to Barrera, knee replacement surgery was not indicated

at the time; instead, conservative treatment for Gordon’s DJD was appropriate. (Barrera

Aff. ¶ 7).

       On March 15, 2014, Gordon was given a steroid injection in his left knee. ( Medical

Records at 16).

       On May 17, 2016, during a visit with Nurse Practitioner Peggy Mahler, Gordon

rated the pain in his left knee as a ten on a scale of one to ten. (Id. at 17). Mahler noted that

Gordon walked with a cane and limped. (Id.). Gordon explained that his knee sometimes

gave out when walking and asked to see an orthopedist. (Id.). Mahler noted that Gordon’s

                                               5
         Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 6 of 20



recurring left knee injury had been treated with “multiple arthroscopic surgeries &

[S]ynvisc i[nj]ections” and that there had been a “[c]onsult placed by physician provider

for Dr[.] Carls on 4/20/16[.]” (Id.). At the time of this visit, Gordon was prescribed

Tramadol ER 300 mg QD, Tylenol 500 mg, Glucosamine, Indocin 50 mg, Robaxin 500

mg, and Neurontin 800 mg. (Id.). Gordon was also scheduled to begin physical therapy

later that day. (Id.).

       On June 10, 2016, Gordon was provided a knee sleeve. (Id. at 27). During June and

July 2016, Gordon received physical therapy. (Id. at 18–25). Gordon was discharged to

self-management on August 4, 2016 after he was assessed to have achieved the optimum

benefit from physical therapy. (Id. at 25).

       On July 10 and August 6, 2016, Ali Yahya, M.D. injected Gordon’s left knee with

a steroid and performed an arthrocentesis, or a collection of synovial fluid from the joint.

(Id. at 37, 39; Barrera Aff. ¶ 8).

       On August 1, 2016, Dr. Barrera evaluated Gordon and noted that physical therapy

and steroid injections had not provided much help in alleviating Gordon’s knee pain and

that Gordon was in a wheelchair. (Medical Records at 38; Barrera Aff. ¶ 8). Barrera then

referred Gordon to Dr. Carls for evaluation. (Medical Records at 38).

       Gordon was scheduled to see Dr. Carls in September 2016, but the appointment was

rescheduled because the prison was on lockdown. (Id. at 48). In late September or October




                                              6
           Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 7 of 20



2016, Dr. Carls examined Gordon and recommended a total left knee replacement. 8 (Id. at

53).

       On December 13, 2016, Barrera again examined Gordon and observed that he

limped when he walked and used a wheelchair for long distances. ( Id. at 61). Gordon

indicated he could not walk more than fifty yards without aggravating the pain, his left

knee occasionally gave out while walking, and he could not stand longer than ten minutes

without the knee giving out. (Id.). Gordon was also unable to straighten his left knee

completely due to the deformity. (Id.). Barrera agreed with Carls that a total left knee

replacement was needed and placed a surgical consult for Gordon , which was approved.

(Id. at 61, 63; Barrera Aff. ¶ 8). On January 19, 2017, Barrera performed Gordon’s pre -

operative examination. (Medical Records at 65).

       On January 30, 2017, Dr. Carls performed a total knee arthroplasty on Gordon at

Western Maryland Regional Medical Center (“WMRMC”). (Id. at 68–70, 75). Two weeks

later, on February 7, 2017, after Gordon had a fever, worsening left knee pain, and a

hematoma, Gordon underwent a second procedure called a hematoma evacuation. (Id. at

72, 73). The purpose of the second procedure was “to wash out his knee to ensure this was

not an infection process and also exchange the polyethylene as well.” (Id.). During the

procedure, the polyethylene was removed and Gordon’s knee was thoroughly debrided.

(Id.). Cultures from tissue, fluid, and hematoma that were sampled during the procedure




       Wexford indicates that Dr. Carls’s report is not in Gordon’s medical records.
       8

(Wexford Defs.’ Mot. at 6 n.3).
                                           7
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 8 of 20



showed no evidence of infection, and “[h]is fluid and hematoma appeared normal . . . .”

(Id.). Gordon was discharged from WMRMC on February 10, 2017. (Id. at 73, 77).

       After his discharge from WMRMC, Gordon was admitted to the Western

Correctional Institution infirmary where, pursuant to the discharge instructions, he was

placed on intravenous antibiotics for two weeks followed by oral antibiotics for four weeks.

(Id.; Barrera Aff. ¶ 9). Although Gordon initially showed symptoms of a fever, his

condition improved over time. (Medical Records at 103, 104, 109, 111). Since his surgery,

Gordon has received regular treatment for any pain associated with his knee condition. (See

Medical Records at 77–181; see also Corizon Mot. Dismiss Alt. Summ. J. [“Corizon Mot.”]

Ex. B [“Nimely Aff.”] ¶¶ 6–9, ECF No. 14-5).

       On June 5, 2019, Gordon filed a Complaint against Corizon and Wexford, alleging

that Defendants failed to properly treat his left knee condition. (ECF No. 1). On July 3,

2019, Gordon filed the Amended Complaint, adding Daniel Conn, John Moss, P.A.,

Robustiano Barrera, M.D., and Roy Carls, M.D. as Defendants. (ECF No. 5). Gordon seeks

compensatory damages. (Compl. at 5).

       On September 20, 2019, Corizon filed a Motion to Dismiss or, Alternatively, for

Summary Judgment. (ECF No. 14). On November 13, 2019, Wexford Defendants filed a

Motion to Dismiss or, in the Alternative, Motion for Summary Judgment. (ECF No. 22).

On January 9, 2020, Gordon filed a Motion to Deny Defendants’ Motion to Dismiss or

Alternatively, for Summary Judgment, which the Court construes as an Opposition. (ECF

No. 28). Corizon filed a Reply on January 21, 2020. (ECF No. 29). To date, the Court has

no record that Wexford Defendants filed a Reply.

                                             8
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 9 of 20



                               II.     DISCUSSION

A.     Standard of Review

       1.     Conversion

       Defendants’ Motions are styled as motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, for summary judgment under Fed eral Rule of

Civil Procedure 56. A motion styled in this manner implicates the Court’s discretion under

Rule 12(d) of the Federal Rules of Civil Procedure. See Kensington Vol. Fire Dep’t, Inc.

v. Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D.Md. 2011). Ordinarily, a court “is not

to consider matters outside the pleadings or resolve factual disputes when ruling on a

motion to dismiss.” Bosiger v. U.S. Airways, Inc., 510 F.3d 442, 450 (4th Cir. 2007).

Pursuant to Rule 12(d), however, a court has the discretion to consider matters outside of

the pleadings in conjunction with a Rule 12(b)(6) motion. If the court does so, “the motion

must be treated as one for summary judgment under Rule 56,” and “[a]ll parties must be

given a reasonable opportunity to present all the material that is pertinent to the motion.”

Fed.R.Civ.P. 12(d).

       A district judge has “complete discretion to determine whether or not to accept the

submission of any material beyond the pleadings that is offered in conjunction with a Rule

12(b)(6) motion and rely on it, thereby converting the motion, or to reject it or simply not

consider it.” 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed.

2004, 2012 Supp.). This discretion “should be exercised with great caution and attention

to the parties’ procedural rights.” Id. at 149. In general, courts are guided by whether

consideration of extraneous material “is likely to facilitate the disposition of the action,”

                                             9
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 10 of 20



and “whether discovery prior to the utilization of the summary judgment procedure” is

necessary. Id. at 165–67. “When the extra-pleading material is comprehensive and will

enable a rational determination of a summary judgment motion in accordance with the

standard set forth in Rule 56, the district court is likely to accept it.” Id. at 165. By contrast,

when the extraneous material is “scanty, incomplete, or inconclusive, the district court

probably will reject it.” Id. at 165–66.

       A court may not convert a motion to dismiss to one for summary judgment sua

sponte unless it gives notice to the parties that it will do so. See Laughlin v. Metro. Wash.

Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998). In this case, pursuant to the dictates of

Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam), the Court notified

Gordon of his right to respond and advised that he may file affidavits, declarations, and

exhibits along with his response to Defendants’ Motions. (See ECF Nos. 15 & 24).

However, Gordon did not file any affidavits or exhibits with his Opposition, nor did he

submit a Rule 56(d) affidavit expressing a need for discovery. Additionally, Defendants

expressly captioned their Motions “in the alternative” for summary judgment and

submitted matters outside the pleadings for the Court’s consideration. In that circumstance,

the parties are deemed to be on notice that conversion under Rule 12(d) may occur; the

Court “does not have an obligation to notify parties of the obvious.” Laughlin, 149 F.3d at

261 (stating that a district court “clearly has an obligation to notify parties regarding any

court-instituted changes” in the posture of a motion, including conversion under Rule

12(d)); see Finley Lines Joint Protective Bd. Unit 200 v. Norfolk S. Corp., 109 F.3d 993,

997 (4th Cir. 1997) (“[A] Rule 12(b)(6) motion to dismiss supported by extraneous

                                                10
       Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 11 of 20



materials cannot be regarded as one for summary judgment until the district court acts to

convert the motion by indicating that it will not exclude from its consideration of the

motion the supporting extraneous materials.”); Fisher v. Md. Dep’t of Pub. Safety & Corr.

Servs., Civ. No. JFM–10–0206, 2010 WL 2732334, at *3 (D.Md. July 8, 2010).

Accordingly, the Court will construe Defendants’ Motions as motions for summary

judgment.

       2.     Summary Judgment

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)( 1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that wo uld be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is a genuine dispute of material

                                             11
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 12 of 20



fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation

or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)). Furthermore,

“[a] party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club,

Inc., 346 F.3d 514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed.R.Civ.P. 56(e)).

A “material fact” is one that might affect the outcome of a party’s cas e. Anderson, 477

U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459, 465

(4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. “The mere existence of a scintilla of

evidence in support of the plaintiff’s position will be insufficient[.]” Id. at 252. Further, if

the nonmovant has failed to make a sufficient showing on an essential element of her case

where she has the burden of proof, “there can be ‘no genuine [dispute] as to any material

fact,’ since a complete failure of proof concerning an essential element of the nonmoving



                                              12
       Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 13 of 20



party’s case necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986).

B.     Analysis

       1.     Eighth Amendment

       Gordon claims that Moss, Barrera, and Carls failed to provide adequate medical

treatment for his left knee injury in violation of his Eighth Amendment rights.

       In order to state an Eighth Amendment claim for denial of adequate medical care, a

plaintiff must demonstrate that a defendant’s actions or the failure to act amounted to

deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106

(1976); Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014); Iko v. Shreve, 535 F.3d

225, 241 (4th Cir. 2008). Deliberate indifference to a serious medical need requires proof

that, objectively, the prisoner was suffering from a serious medical need and that,

subjectively, the prison staff was aware of the need for medical attention but failed either

to provide it or to ensure that the needed care was available. See Farmer v. Brennan, 511

U.S. 825, 837 (1994); see also Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209–10 (4th

Cir. 2017); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016). A “‘serious . . . medical

need’” is “‘one that has been diagnosed by a physician as mandating treatment or one that

is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.’” Heyer, 849 F.3d at 210 (quoting Iko, 535 F.3d at 241). In a case involving a

claim of deliberate indifference to a serious medical need, the inmate must also show a

“significant injury.” Danser v. Stansberry, 772 F.3d 340, 346 n.8 (4th Cir. 2014).



                                            13
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 14 of 20



       The subjective component requires a determination as to whether the defendant

acted with reckless disregard in the face of a serious medical condition, i.e., with “a

sufficiently culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 298 (1991); see

Farmer, 511 U.S. at 839–40; Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016). “To

show an Eighth Amendment violation, it is not enough that an official should have known

of a risk; he or she must have had actual subjective knowledge of both the inmate’s serious

medical condition and the excessive risk posed by the official’s action or inaction.”

Lightsey, 775 F.3d at 178 (emphasis omitted). “True subjective recklessness requires

knowledge both of the general risk, and also that the conduct is inappropriate in light of

that risk.” Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997).

       Deliberate indifference “is a higher standard for culpability than mere negligence or

even civil recklessness, and as a consequence, many acts or omissions that would constitute

medical malpractice will not rise to the level of deliberate indifference.” Lightsey, 775 F.3d

at 178; see also Scinto, 841 F.3d at 225. “Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.

“Deliberate indifference is a very high standard—a showing of mere negligence will not

meet it . . . . [T]he Constitution is designed to deal with deprivations of rights, not errors in

judgment, even though such errors may have unfortunate consequences.” Grayson v. Peed,

195 F.3d 692, 695–96 (4th Cir. 1999).

       “[A]ny negligence or malpractice on the part of . . . doctors in missing [a] diagno sis

does not, by itself, support an inference of deliberate indifference.” Johnson v. Quinones,

145 F.3d 164, 166 (4th Cir. 1998). Of course, if a risk is obvious, a prison official “cannot

                                               14
       Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 15 of 20



hide behind an excuse that he was unaware of a risk.” Brice v. Va. Beach Corr. Ctr., 58

F.3d 101, 105 (4th Cir. 1995). An inmate’s mere disagreement with medical providers

about the proper course of treatment does not support an Eighth Amendment cause of

action. See Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985); Wester v. Jones, 554 F.2d

1285, 1286 (4th Cir. 1977) (per curiam). Rather, an inmate must show that the medical

provider failed to make a sincere and reasonable effort to care for the inmate’s medical

problems. See Startz v. Cullen, 468 F.2d 560, 561 (2d Cir. 1972); Smith v. Mathis, PJM-

08-3302, 2012 WL 253438, at * 4 (D.Md. Jan. 26, 2012), aff’d, 475 F.App’x 860 (4th Cir.

2012); Lopez v. Green, PJM-09-1942, 2012 WL 1999868, at * 2 (D.Md. June 4, 2012);

Robinson v. W. Md. Health Sys. Corp., DKC-10-3223, 2011 WL 2713462, at *4 (D.Md.

July 8, 2011).

       Gordon claims that Moss and Barrera were deliberately indifferent to his serious

medical condition because they failed “to make a timely decision to give him a knee

replacement.” (Am. Compl. at 1, 2). These claims fall short. First, Moss was “a mid-level

provider,” meaning that he “could only submit a consult request for surgical evaluation and

could not approve such a request, much less the surgery itself.” ( Moss Aff. ¶ 4, ECF No.

22-6). Additionally, although Moss states he has no independent recollection of his visit

with Gordon in 2002, he avers that had he been presented with such a complaint, he would

have performed a thorough examination and prescribed appropriate treatment. ( Id. ¶ 5).

Moss also states that if he had recommended applying ice and prescribed aspirin, then

nothing more would have been indicated at the time, adding that many knee injuries present

with mild inflammation and pain do not require treatment beyond ice a nd aspirin. (Id.). In

                                            15
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 16 of 20



light of the unrefuted evidence that Moss treated Gordon’s injuries at the time in

accordance with his authority as a mid-level provider, it is clear that Moss’s conduct does

not amount to deliberate indifference.

       Likewise, the record evidence refutes any suggestion that Barrera failed to provide

constitutionally adequate care for Gordon’s serious medical need s. After evaluating

Gordon for the first time in 2013, Barrera initially “continued [Gordon] on conservative

treatment for his degenerative joint disease” by prescribing pain medicine, steroid

injections, and certain non-invasive therapies. (Barrera Aff. at ¶ 7). When Gordon’s pain

suddenly worsened in 2016, Barrera recognized that Gordon’s condition was not

responding to conservative treatments and promptly referred him to Dr. Carls for

consultation, resulting in Gordon’s knee replacement surgery roughly six months later . (Id.

¶¶ 8-9). While Gordon may have disagreed with Dr. Barrera’s initial decision to continue

conservative, non-surgical treatment in lieu of surgery, disagreement between an inmate

patient and his medical provider about the appropriate course of treatment does not support

a claim of deliberate indifference. See Wright, 766 F.2d at 849. As such, Moss and Barrera

are entitled to summary judgment.9


       9 Separately, Wexford Defendants argue that the claims against Moss and Barrera
are barred by the statute of limitations. There is no federal statute of limitations for actions
under 42 U.S.C. § 1983 (2018), and the limitations period for § 1983 claims is to be
determined by the analogous state law statute of limitations. See Wallace v. Kato, 549 U.S.
384, 387 (2007). In Maryland, the applicable statute of limitations is three years from the
date of the occurrence. See Md. Code Ann., Cts. & Jud. Proc. § 5-101. The date of accrual
occurs “when the plaintiff possesses sufficient facts about the harm done to him that
reasonable inquiry will reveal his cause of action.” Nasim v. Warden, Md. House of Corr.,
64 F.3d 951, 955 (4th Cir. 1995) (citing United States v. Kubrick, 444 U.S. 111, 122–24
(1979)).
                                              16
       Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 17 of 20



       Gordon also asserts that Dr. Carls was deliberately indifferent to his serious medical

condition because Dr. Carls “used a defective procedure” during Gordon’s knee

replacement surgery, which caused Gordon to suffer from a fever and forced him “to

undergo a second surgery” to “drain the blood clots and replace a part of the defective

device.” (Am. Compl. at 2). Gordon’s medical record corroborates his assertions that he

suffered from a fever and underwent a second procedure; nonetheless, this evidence does

not support a finding of deliberate indifference. Dr. Carls immediately recommended knee

replacement surgery after evaluating Gordon’s condition—as such, Dr. Carls both

recognized the seriousness of Gordon’s condition and took steps to ensure that he would

receive adequate medical care. See Farmer, 511 U.S. at 837. And even if Dr. Carls’s actions

during the surgery amounted to negligence, “many acts or omissions that would constitute

medical malpractice will not rise to the level of deliberate indifference.” See Lightsey, 775

F.3d at 178. Therefore, the Court will enter judgment in Dr. Carls’s favor.10




       Because Gordon filed his Complaint on June 5, 2019, claims that predate June 5,
2016 are barred by the statute of limitations. Gordon’s claims against Moss and Barrera
arise out of acts and omissions that took place in 2002 and 2013, respectively. Accordingly,
even if the Court declined to enter summary judgment in favor of Moss and Barrera,
Gordon’s claims against them would nonetheless be dismissed as time barred.
       10 The Court notes that service was not obtained on Dr. Carls; therefore, Carls did

not join Wexford Defendants’ Motion or otherwise respond to Gordon’s Amended
Complaint. Nonetheless, the Court finds there is sufficient evidence in the record to enter
summary judgment in favor of Carls.
                                             17
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 18 of 20



       In sum, because their conduct did not amount to a violation of Gordon’s

constitutional rights, Moss, Barrera, and Carls are entitled to summary judgment as to

Gordon’s Eighth Amendment claim.11

       2.     Supervisory Liability

       Gordon also brings an Eighth Amendment claim against Daniel Conn, Wexford’s

Chief Executive Officer, alleging that Conn caused him to be subjected to cruel and unusual

punishment by hiring Moss, Barrera and Carls to administer health care to inmates. ( Am.

Compl. at 1). As such, Gordon’s claim against Conn is based on supervisory liability.

       Liability of supervisory officials under § 1983 “is premised on ‘a recognition that

supervisory indifference or tacit authorization of subordinates’ misconduct may be a

causative factor in the constitutional injuries they inflict on those committed to their care.’”

Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d

368, 372 (4th Cir. 1984)). To prevail on a supervisory liability claim, a plaintiff must show:

(1) “the supervisor had actual or constructive knowledge that his subordinate was engaged

in conduct that posed a pervasive and unreasonable risk of constitutional injury to . . . the

plaintiff;” (2) “the supervisor’s response to that knowledge was so inadequate as to show

deliberate indifference to or tacit authorization;” and (3) “an affirmative causal link




       11To the extent Gordon attempts to bring a state law claim of negligence or medical
malpractice against these healthcare providers, these claims must fail, as there is no
evidence in the record that Gordon satisfied the mandatory prerequisites for filing such a
claim in court by first submitting it to the Maryland Health Claims Arbitration Board as
required under state law. See Md. Code Ann., Cts. & Jud. Proc. § 3-2A-04 et seq.
                                              18
        Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 19 of 20



between the supervisor’s inaction and [plaintiff’s constitutional injury].” Shaw v. Stroud,

13 F.3d 791, 799 (4th Cir. 1994) (citations omitted), cert. denied, 513 U.S. 813 (1994).

       Here, Gordon alleges that Conn “should have monitored” Moss, Barrera, and Carls.

(Am. Compl. at 2). However, the record is devoid of any evidence showing that Conn had

actual or constructive knowledge of purported unconstitutional conduct by his

subordinates. To the contrary, there is evidence in the record that Conn, as the CEO of

Wexford, is not directly responsible for hiring or overseeing Wexfo rd’s medical providers.

(Barrera Aff. ¶ 11). Furthermore, Gordon cannot demonstrate any constitutional injury

here, as the record shows that Conn’s subordinates provided Gordon constitutionally

adequate treatment for his knee condition, including multiple surgeries, steroid and Synvisc

injections, physical therapy, pain medication, and assistive modalities , such as a cane and

knee brace. As such, Conn is entitled to summary judgment in his favor.

       3.     Respondeat Superior

       Corizon and Wexford are private corporations that have contracted with the

Department of Public Safety and Correctional Services (“DPSCS”) to provide medical care

to inmates at Maryland facilities.12 Because Gordon makes no direct allegations against

Corizon and Wexford, it appears that Gordon attempts to hold these corporations liable for

the conduct of their agents and employees through the doctrine of respondeat superior. See,




        Between 2005 to June 30, 2012, Corizon was the contractual medical provider for
       12

the DPSCS. (Corizon Mot. Ex. A [“Tinney Dec.”] ¶ 4, ECF No. 14-4). Between July 1,
2012, and December 31, 2018, Wexford served as the contractual medical provider for the
DPSCS. (Id. ¶ 5). On January 1, 2019, Corizon again became the contractual medical
provider for the Maryland DPSCS. (Id. ¶ 6).
                                            19
       Case 1:19-cv-01676-GLR Document 30 Filed 06/26/20 Page 20 of 20



e.g., Robinson v. Corr. Med. Servs., Inc., No. CIV. PWG-13-880, 2013 WL 6383106, at

*8 (D.Md. Dec. 4, 2013) (noting that Corizon and Wexford administer medical care only

through their agents and employees).

      As a preliminary matter, it is well established that there is no respondeat superior

liability under § 1983. See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004).

Furthermore, to the extent Gordon complains about the actions of individual employees of

Corizon and Wexford, the facts show that Gordon’s medical providers did not act with the

requisite deliberate indifference to deprive him of adequat e medical treatment. For these

reasons, summary judgment will be entered in favor of Corizon and Wexford.

                                 III.   CONCLUSION

      For these reasons, Corizon’s Motion to Dismiss or, Alternatively, for Summary

Judgment (ECF No. 14) and Wexford Defendants’ Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment (ECF No. 22) will be granted. Gordon’s Motion to Deny

Defendants’ Motion to Dismiss or Alternatively, for Summary Judgment (ECF No. 28) and

Motion for Appointment of Counsel (ECF No. 25) will be denied. A separate Order

follows.

Entered this 26th day of June, 2020.



                                                _____________/s/________________
                                                George L. Russell, III
                                                United States District Judge




                                           20
